December 31, 2008


Mr. Brett L. Scott, CPA
420 S. Fernhill Lane
Anaheim, CA 92807




Dear Brett:


North American Scientific, Inc. (the “Company”) is proposing to amend the
paragraph in your offer letter (“Offer Letter”) dated June 26, 2008, discussing
your eligibility to receive six (6) months of salary continuation in the event
that you are terminated by the Company for reasons other than for cause, solely
to comply with Section 409A of the Internal Revenue Code (the “Code”).  Section
409A of the Code governs nonqualified deferred compensation plans, including
severance arrangements, and imposes fairly stringent penalties (e.g., a 20%
excise tax) on employees under such arrangements if the arrangements do not
comply with various rules regarding the form and timing of payments.  Consistent
with the requirements under Section 409A of the Code, in the first amending
paragraph below, we have clarified that your salary continuation payments will
be paid in equal installments on the Company’s regular payroll dates.


Section 409A of the Code also imposes specific requirements on severance pay
arrangements for “specified employees” of publicly traded companies (e.g. key
employees such as yourself).  In general, unless certain exceptions apply,
Section 409A of the Code requires that severance pay be delayed for six (6)
months following a separation from service (the “Six Month Delay
Rule”).  Section 409A of the Code allows a certain amount of severance pay
(currently $460,000) to be paid prior to six (6) months after a separation from
service as long as the severance is payable only upon an involuntary termination
(“Involuntary Termination Exception”).  Since your severance is payable only in
the event that the Company terminates your employment for reasons other than for
cause, and given your current annual salary of $220,000, your severance
arrangement should be covered by the Involuntary Termination
Exception.  Nonetheless, since your annual salary may increase over the years,
Section 409A of the Code still requires that the Six Month Delay Rule be
expressly stated in the written agreement.  Therefore, the second amending
paragraph below incorporates the Six Month Delay Rule into your Offer Letter.


This letter agreement (“Agreement”) amends, restates, and supersedes your Offer
Letter solely as provided herein. The sixth paragraph of your Offer Letter,
discussing your eligibility to receive six (6) months of salary continuation in
the event that you are terminated by the Company for reasons other than for
cause, is hereby amended and restated in its entirety to read as follows:


“All employment with the Company is at-will as provided by California law. This
means that either party may terminate the employment relationship at any time
with or without notice or cause. In the event that you incur a Separation from
Service (within the meaning of Section 409A(a)(2)(A)(i) of the Internal Revenue
Code of 1986, as amended (the “Code”), and Treasury Regulation Section
1.409A-1(h)) (“Separation from Service”) by reason of a termination of your
employment by the Company for reasons other than for cause, with cause being
defined as a material breach of this offer letter or company policy, you will be
eligible to receive severance compensation in an amount equal to six (6) months
salary (“Severance Payments”). The Severance Payments shall be payable in equal
installments over such six (6) month period on the regular payroll dates of the
Company in accordance with the Company’s payroll practices as in effect on the
date of your Separation from Service, and subject to applicable tax withholding.


 
 

--------------------------------------------------------------------------------

 
Notwithstanding anything to the contrary in this offer letter, if at the time of
your Separation from Service with the Company, you are a “specified employee” as
defined in Section 409A of the Code, as determined by the Company in accordance
with Section 409A of the Code, and the deferral of the commencement of any
payments or benefits otherwise payable hereunder as a result of such Separation
from Service is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, then the Company will defer the commencement of
the payment of any such payments or benefits hereunder (without any reduction in
the payments or benefits ultimately paid or provided to you) until the date that
is at least six (6) months following your Separation from Service with the
Company (or the earliest date permitted under Section 409A of the Code),
whereupon the Company will pay you a lump-sum amount equal to the cumulative
amounts that would have otherwise been previously paid to you under this offer
letter during the period in which such payments or benefits were
deferred.  Thereafter, payments will resume in accordance with the offer
letter.”


This Agreement may be executed in multiple counterparts, each of which shall be
deemed an original, and all of which shall constitute one Agreement. Except as
specifically amended by this Agreement, all terms and conditions of your Offer
Letter shall remain in full force and effect.


In Witness Whereof, the parties have executed this Agreement on the day and year
first above written.




NORTH AMERICAN SCIENTIFIC, INC.






/s/ John Rush
 
John Rush
 
President and Chief Executive Officer









AGREED AND ACCEPTED:








/s/ Brett L. Scott
 
Brett L. Scott
 









 
 
 

--------------------------------------------------------------------------------

 